DETAILED ACTION

The indicated allowability of claims is withdrawn in view of the newly discovered reference(s) to Kudoh et al. in U.S. Patent Application Publication No. 2012/0205354.  The delay in citation of this reference is regretted. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The meaning of “the linear dimension is a diameter” is not understood.  Is Applicant claiming that the workpiece is the shape of a sphere ?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 6-16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoroeder et al. in U.S. Patent Application Publication No. 2005/0025445 in view of Kudoh et al. in U.S. Patent Application Publication No. 2012/0205354.  Schoroeder et al. discloses a method of processing a substrate having a substrate body made of a transparent dielectric material (oxide bulk glass body (element 10, see paragraph 46) and having a first surface and an opposite working surface (shown in figures 1A, 1B, 1C), comprising: disposing the working surface to be in contact with a liquid-assist medium (water or other liquid; see paragraph 47) ; forming from a pulsed laser beam (see paragraph 46) a focused laser beam and directing the focused laser beam through the first surface and the opposite working surface to form a focus spot having an initial position in the liquid-assist medium; moving the focus spot over a motion path from the initial position in the liquid-assist medium through the substrate body in a general direction from the working surface to the first surface to create a modification of the transparent dielectric material that defines a core portion of the body (see figures 10A and 10B and paragraph 54, figure 10A is shown to be helical and meets claim 9, figure 10B meets claim 10); and removing the core portion from the body of the substrate to form a feature in the substrate (see figure 7A and paragraph 26). Regarding claim 2, Schoroeder et al. discloses  Hoffer v. Microsoft Corp., 405 F. 3d 1326,74 USPQ2d 1481 (Fed. Cir. 2005) the court noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (quoting Minton v. Nat’l Ass’n of Security Dealers, Inc., 336 F. 3d 1371, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schoroeder et al. in view of Kudoh et al.  as applied to claim 1 above, and further in view of Turner et al. in U.S. Patent Application Publication No. 2017/0326688.  Turner et al. teach using laser pulses in the range of 100 fs to 100 ps (see paragraph 155) for laser machining of transparent materials.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schoroeder et al. in view of Kudoh et al.  as applied to claim 1 above, and further in view of Helie et al. in U.S. Patent Application No. 2013/0344302. Schoroeder et al. teach in paragraph 146 “It is preferable that the image position, or the focus position 40 be placed either on the surface of the optically transparent body 10 which is in direct contact with the liquid 39’ or, preferably, at the liquid, just behind this surface”.  Helie et al. teach focusing past a first surface (interface 30) inside a second surface between about 10 and 20 micrometers (see paragraph 74).  It would have been obvious to adapt Schroeder et al. in view of Kudoh et al. and Helie et al. to focus at a range of 10 to 20 micrometers beyond the working surface, absent evidence of unexpected results.
Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Mourou et al. in U.S. Patent No. 5,656,186 discloses the breakdown threshold fluence for glass (SiO2) as a function of laser pulse width (see figure 8 and column 7, line 1 to column 8, line 6) with a non-linear region below 10 picoseconds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761